Citation Nr: 0612323	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  01-00 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for bilateral 
sensorineural hearing loss.

2.  Entitlement to a rating higher than 10 percent for 
cluster headaches.

3.  Entitlement to a rating higher than 10 percent for 
chronic bronchitis.

4.  Entitlement to a rating higher than 10 percent for 
scoliosis, lumbar spine.

5.  Entitlement to a rating higher than 10 percent for 
tinnitus. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty for over nineteen years 
ending in March 1981.

This appeal is before the Board of Veterans' Appeals (Board) 
from appeal of an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  A December 2001 rating decision 
increased the rating for cluster headaches, from 
noncompensable to 10 percent, effective December 18, 2000, 
the date of filing of the increased rating claim.  The Board 
remanded this matter in January 2003.  

Issued numbered 2-4 above are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  The 
veteran will be notified if further action is required on his 
part on those issues.

With respect to the claim of entitlement to a higher 
evaluation for tinnitus, Smith v. Nicholson, 19 Vet. App. 63 
(2005), decided last year, after issuance of the Board's 2003 
remand order, reversed a Board decision that concluded that 
no more than a single 10 percent disability evaluation could 
be assigned for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  VA disagrees with the 
Smith decision and is seeking review of that decision by the 
U.S. Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
on Board adjudication of tinnitus claims affected by Smith.  
The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
tinnitus was not "persistent" for purposes of 38 C.F.R. § 
4.87, Diagnostic Code 6260.  The instant appeal is 
encompassed within the first category.  Once a final decision 
is reached on appeal of Smith, adjudication of any stayed 
tinnitus cases, such as the one here, will be resumed.


FINDINGS OF FACT

1.  The veteran has Level I hearing in the right ear and no 
more than Level II hearing in the left ear.  

2.  The veteran does not have exceptional pattern of hearing 
impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100, § 4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Bilateral Hearing Loss

Service connection for hearing loss has been in effect for 
decades.  A zero percent rating has been in effect therefor, 
from April 1, 1981.  In February 2000, the veteran filed a 
claim seeking a compensable rating for his hearing 
disability.  Thus, this case is akin to that in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), and the Board's primary 
concern is evidence of current extent of the disability.  

Evaluations of bilateral hearing loss range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by results of speech 
discrimination tests, along with average hearing threshold 
levels as measured by pure tone audiometry tests in the 
frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  38 C.F.R. § 4.85 (2005).  To evaluate the degree of 
disability for hearing loss, the rating schedule establishes 
eleven auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI, VIA, and VII 
(Diagnostic Code 6100) (2005).  Further, 38 C.F.R. § 4.85(a) 
requires that an examination for hearing loss be conducted by 
a state-licensed audiologist, and must include both a 
controlled speech discrimination test (Maryland CNC test) and 
a pure tone audiometry test.  Examinations must be conducted 
without the use of hearing aids.

The record presents four items of evidence pertinent to an 
evaluation of the extent of hearing impairment as of 2000, 
when the increased rating claim was filed, forward.  The 
first is the March 2000 report of a private audiology 
facility ("Miracle Ear"/Sears), which provides, based on 
audiology results obtained in January 2000, that the veteran 
has "mild to moderately severe hearing loss in both ears."  
The recommendation was that the veteran be fitted with 
hearing aids.
   
The veteran also underwent three VA audiology examinations: 
in April 2000, September 2001, and June 2004.  In April 2000, 
pure tone threshold measurements, at 1000, 2000, 3000, and 
4000 Hertz, were on average 39 and "37" (or 38, if the 
average is rounded up to the next higher one per cent), left 
and right.  Word discrimination (Maryland CNC Test) scores 
were 96 percent bilaterally.  Under Table VI, 38 C.F.R. 
§ 4.85, these findings (regardless of whether 37 or 38 is 
used for the right ear) yield Level I hearing for each ear.  
Under Table VII (Diagnostic Code 6100), Level I hearing for 
each ear yield a noncompensable rating.

In September 2001, the pure tone threshold measurements at 
the same Hertz levels were, on average, 36 and "33" (or, 
34, if the average is rounded up to the next higher one per 
cent), left and right.  Speech discrimination scores were 96 
percent for each ear.  Under Table VI, these scores 
(regardless of whether 33 or 34 is used for the right ear) 
yield Level I hearing, bilaterally.  Thus, under Table VII, a 
noncompensable rating results.      

In June 2004, the pure tone threshold measurements at the 
same Hertz levels were 45 and 35, left and right, on average.  
Speech recognition scores were 88 percent and 100 percent, 
left and right.  Under Table VI, these scores yield Level II 
hearing on the left, and Level I hearing on the right.  Thus, 
based on the June 2004 scores, the left ear is the poorer 
ear.  Under Diagnostic Code 6100, Level II hearing for the 
poorer ear and Level I hearing for the other ear yield a 
noncompensable evaluation.  

The audiology test data from Miracle Ear are provided in the 
form of a "pure tone audiogram," as a pictograph.  In Kelly 
v. Brown, 7 Vet. App. 471, 474 (1995), the Court was unable 
to determine whether the Board accurately applied regulatory 
standard when only audiograph, not numeric, test results were 
of record.  Here, the Board lacks explicit findings as to 
what the auditory thresholds are with each corresponding 
frequency/Hertz level.  Nor is it clear on the face of the 
"Miracle Ear" audiology test document whether speech 
discrimination scores therein are based on the Maryland CNC 
Test.  Assuming that they were, scores of 100 percent and 92 
percent, left and right, are not entirely inconsistent with 
the Maryland CNC Test scores obtained during the April 2000 
VA audiology examination, merely months later.  A gross 
inconsistency might raise an issue as to the accuracy or 
reliability of VA audiology examinations, but, on the face of 
pertinent evidence presented, the Board does not find basis 
to conclude that might be the case.    

Finally, the Board has considered whether the case presents 
an "exceptional pattern" of hearing impairment under 
38 C.F.R. § 4.86(a) or (b).  It does not, regardless of which 
VA audiology findings are applied.

Based on the foregoing, the record does not support the 
assignment of a compensable rating for bilateral 
sensorineural hearing loss.  It is explicitly noted that, 
most recently, the veteran denied experiencing hearing 
impairment that is appreciably worse or progressively 
deteriorating.  See September 2005 Board hearing transcript.  
Thus, the Board has concluded that further audiology 
examination is not warranted.      

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice must inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  It must ask the 
claimant to provide any evidence in his possession pertaining 
to the claim.  38 C.F.R. § 3.159(b)(1).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

First of all, the August 2000 rating decision from which this 
appeal stems was issued before enactment of the law requiring 
the above notice.  As such, the RO had no such notice 
obligation as of August 2000.  In such a case, under 
Pelegrini (see p. 120), the issue is whether content-
complying notice was given during appeal thereof.  In the 
2000 rating decision, the veteran was told why a compensable 
rating is not warranted on the evidence to date.  In the 
Statement of the Case (SOC), VA notified him of the specific 
audiology findings that must be presented to warrant a 
compensable rating.  Subsequent Supplemental SOCs (SSOCs), 
too, explained why the disability cannot be paid at a 
compensable rate.  Consistent with the Board's remand, the 
veteran was sent in June 2003 a notice advising him that, if 
he identifies the sources of pertinent evidence, then VA 
would assist him in obtaining the records from such sources.  
He was told that the responsibility to substantiate the claim 
ultimately lies with a claimant.  As for the fourth element, 
the SSOCs cited 38 C.F.R. § 3.159, from which the fourth 
element is derived.

While full notice apparently was accomplished during appeal 
and the veteran was not literally asked to supply everything 
he has pertaining to his claim, the Board does not find 
prejudicial error to preclude a decision on the merits of the 
hearing loss claim.  The key evidence necessary in this case 
is, in essence, private audiology records, as the veteran 
underwent three VA audiology tests (that is, results of any 
non-VA audiology test taken after the 2000 "Miracle Ear" 
examination).  He was explicitly asked in June 2003 to supply 
Form 21-4142 if there are private treatment records that 
would support his claim.  He did not respond to that letter, 
supplying the executed 21-4142 for any doctor or facility 
concerning treatment for hearing problems.  Even after 
issuance of the December 2004 SSOC, neither the veteran nor 
the accredited service representative argued that pertinent 
evidence exists but is missing, or that VA failed to comply 
with Section 5103(a) requirements as to the hearing loss 
claim.  Thus, the Board fails to find prejudicial error as to 
the timing, or even the substantive content of the notice.  
See Pelegrini v. Principi, supra. 

Further, the claim for service connection for hearing loss 
was substantiated years before the current Section 5103(a) 
notice requirements were enacted.  Moreover, as the hearing 
loss claim is being denied, there is no possibility of 
prejudice to the extent notice was not given as to an 
effective date for an increase.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006).  Despite arguably inadequate Dingess/Hartman notice in 
this respect, the Board finds no prejudice in deciding this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
RO, the Board must consider whether a claimant has been 
prejudiced thereby).   

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if necessary to decide the 
claim.  The claims file includes VA and private medical 
records, prior claims and adjudication history, the veteran's 
written statements and hearing testimony, multiple VA 
audiology examination results appropriate to the claim, 
Social Security Administration records, and evidence of 
compliance with the Board's remand directives.  

On a related matter, the Board notes that the veteran 
testified at the Board hearing that he last had an audiology 
examination in 2004, apparently referring to the June 2004 VA 
examination.  He also said that he applied for vocational 
rehabilitation in 2001, and was denied.  Under the 
circumstances of this case, the Board does not find that a 
remand, which would further delay the adjudication of this 
case, is warranted to obtain vocational rehabilitation 
records with respect to the hearing loss claim.  Of record 
are three VA audiology examination reports, one of which was 
conducted in 2001, the same year on which the vocational 
rehabilitation application was reportedly filed.  Evaluation 
of hearing loss essentially entails a mechanical application 
of audiological data to diagnostic criteria.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  Even the 2004 
examination results, which would post-date the vocational 
rehabilitation application by three years, still do not show 
hearing impairment that would support a compensable rating.  
Again, current evidence of hearing loss impairment is key in 
this Francisco case.     


ORDER

A compensable rating for bilateral sensorineural hearing loss 
is denied.


REMAND

At the September 2005 Board hearing, the veteran testified 
that he has been, and is, receiving pertinent private medical 
care from various sources, complete records of which should 
be obtained and associated with the claims file.  
Specifically, he said that he sees Dr. Ferguson at the 
"RMC" (apparently referring to the Northeast Alabama 
Regional Medical Center) in Anniston, Alabama, every six 
months, for care associated with lung problems.  The most 
recent records from Dr. Ferguson and the Northeast Alabama 
Regional Medical Center are dated a few years ago.  In 2002, 
Dr. West (who apparently is also associated with Northeast 
Alabama Regional Medical Center) treated him for his lung 
problems, to include lung cancer.  He said Dr. Rush at 
Lineville Medical Clinic treats him for headaches and lumbar 
spine problems.  He had dizzy spells from headaches as 
recently as a few weeks before the Board hearing.    

The veteran also testified that, in 2001, he filed with the 
Birmingham RO an application for vocational rehabilitation.  
The vocational rehabilitation application and all related 
records should be obtained and associated with the claims 
file. 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to execute VA Form 21-
4142 (consent to release medical records) 
for each doctor or medical facility from 
which he received treatment for lung 
disability, headaches/dizziness, and 
scoliosis/lumbar spine problems, from 2000 
(when the increased rating claim was 
filed) forward, including forms for Dr. 
Ferguson; Dr. West; Northeast Alabama 
Regional Medical Center; and Dr. 
Rush/Lineville Medical Clinic.  Assist the 
veteran in obtaining complete clinical 
records from such doctors/medical 
facilities.  Associate with the claims 
file obtained records.   

2.  Ask the veteran to submit any non-
duplicative evidence he has pertinent to 
his lung disability, headaches, and lumbar 
spine disability.  Associate with the 
claims file any such evidence submitted.  

3.  Obtain the veteran's VA vocational 
rehabilitation folder and associate it 
with the claims file.  If a VA vocational 
rehabilitation folder cannot be obtained, 
the reason(s) should be documented in the 
record.

4.  Thereafter, readjudicate the claim.  
If the decision remains unfavorable to the 
veteran, then issue a Supplemental 
Statement of the Case (SSOC) discussing 
all pertinent laws and regulations and 
summarizing all evidence obtained since 
the issuance of the last SSOC.  
Thereafter, return the appeal to the 
Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


